Citation Nr: 0400667	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-21 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for leg problems, to 
include as secondary to a service connected lower back 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1974 to 
September 1979 and from July 1983 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that inter alia denied service connection for leg 
problems as secondary to a service connected lower back 
disability.  In February 2001, the Board remanded the case 
for hearing.  That hearing was held in March 2003.  


REMAND

The veteran alleges that current leg and knee disorders arose 
during active service or are secondary to her service-
connected low back disability.  

A review of the service medical records (SMRs) reflects an 
August 1977 complaint of pain in both legs since a 
hyperextension injury to the back one-day earlier.  X-rays 
were taken and the assessment was lumbar strain and sprain.  
Upon continued complaints of knee pain, however, a diagnosis 
of early bilateral chondromalacia of the knees was given in 
April 1979 and an orthopedic consultation report at that time 
mentioned mild genu valgum with positive crepitus.  

The veteran filed for service connection for a back 
disability after her first period of active service and 
mentioned continued leg pains.  According to a February 1981 
VA compensation and pension examination report, the veteran 
had pain in the back, both legs, and shoulder blades and her 
feet and legs felt numb and heavy.  The examiner detected no 
abnormality of the knees or hips, however.  

During her second period of active service, the veteran 
reported back and leg pain.  In March 1986, she completed a 
medical history questionnaire reporting leg cramping on heavy 
exercise.  

In March 1992, the Board granted service connection for low 
back disability.  

A March 1995 VA examination report reflects complaints of 
bilateral lower extremity numbness.  A November 1997 VA 
examination report reflects low back pain that radiated to 
the thighs, right worse than left.  A January 1998 VA 
outpatient treatment report reflects an assessment of right 
knee bursitis.  A May 1998 VA outpatient treatment report 
reflects an assessment of right knee epicondylitis.  A 
January 1999 report notes right knee pain, rule out tibial 
plantar injury secondary to old accident.  Both knees were 
painful in March 1999.  An April 1999 magnetic resonance 
imaging (MRI) study suggests a tear of the posterior horn of 
the lateral meniscus.  A June 1999 report notes right knee 
degenerative joint disease.  

According to a comprehensive April 2001 VA orthopedic report, 
both knees were exquisitely tender to touch.  April 2001 X-
rays did not show degenerative arthritis or rheumatoid 
arthritis.  The assessment was bilateral neurogenic lower 
extremity pain.  

In March 2003, the veteran testified before the undersigned 
Acting Member of the Board that a doctor at Birmingham's VA 
Medical Center related her leg pains to a back injury.  She 
testified that she has received recent VA treatment both at 
Birmingham and at Dothan, Alabama, private medical care from 
Dr. Banner in Dothan, and that she has had leg problems ever 
since the 1977 back injury.  She recalled diagnostic testing 
(CAT scan) for her back disability at Montgomery's VA Medical 
Center in 1999.  She testified that her Social Security 
Administration disability benefits were for mental disability 
only.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a Veterans Claims Assistance Act 
of 2000 (VCAA) duty to notify is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
during the remand period, the RO must inform the veteran and 
her representative of the appropriate period to respond to 
the VCAA notice.  

Accordingly, this case is remanded to the RO for the 
following:

1.  Request any pertinent VA treatment 
records from Birmingham's and 
Montgomery's VA Medical Centers and from 
Dothan's VA Health Clinic that have not 
been obtained.  Notify the veteran that 
VA will obtain those records and will 
notify her of the results.

2.  After obtaining any necessary 
release, request any pertinent private 
treatment records from Dr. Banner in 
Dothan.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable statute, regulation, or legal 
precedent. 

5.  After the development requested above 
has been completed to the extent 
possible, make arrangements for a VA 
examination.  The claims file should be 
made available to the examiner for 
review.  The examiner is asked to review 
the claims file with particular attention 
to the SMRs and answer the following:

I.  What is/are the current 
diagnosis or diagnoses concerning 
both lower extremities?

II.  Concerning each diagnosis given 
above, is it at least as likely as 
not (50 percent or greater chance) 
that this disability had its onset 
in service?

III.  For each diagnosis given above 
that is unlikely to have arisen 
during active service, is it at 
least as likely as not to be 
etiologically related to or is it at 
least as likely as not that it is 
being aggravated by the service-
connected low back disability?  

IV.  The examiner should offer a 
complete rationale for any 
conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.  
The examiner is asked to note a 
review of the claims file in the 
report.

6.  After the development requested above 
has been completed to the extent 
possible, readjudicate the claim for 
service connection for leg problems due 
to in-service injury or secondary to the 
low back.  If the benefits sought remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


